464 F.2d 1036
80 L.R.R.M. (BNA) 3374, 69 Lab.Cas.  P 12,906
McCORD, CONDRON & McDONALD INCORPORATED, Plaintiff-Appellee,v.CARPENTERS LOCAL UNION NO. 1822, Defendant-Appellant.
No. 72-1958 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 27, 1972.

Buddy Wright, Law Offices of Tom Upchurch, Jr., Fort Worth, Tex., for defendant-appellant.
William P. Weir, Fort Worth, Tex., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
This is an appeal from the granting of a preliminary injunction in a labor dispute.  The Defendant Union was enjoined from any further work stoppage or strike against the Plaintiff Company.  All parties concede that in certain cases injunctive relief may be afforded despite the Norris-LaGuardia Act;1 but it is to be granted only in the most urgent and highly restrictive situations.  Boys Markets, Inc. v. Retail Clerk's Union, Local 770, 398 U.S. 235, 90 S.Ct. 1583, 26 L.Ed.2d 199 (1970).  We are unable to discern whether the case at bar presents such a situation because the district judge did not make findings of fact and conclusions of law which constitute the grounds of his decision as required by Fed.R.Civ.P. 52(a).  We vacate the granting of the injunction and remand for further proceedings so that such required findings and conclusions may be made which demonstrate wherein the several criteria of Boys Markets, 398 U.S. at 253-254, 90 S.Ct. at 1594 have been met.


2
Vacated and remanded.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)


1
 29 U.S.C.A. Sec. 101 et seq